Jansen, P.J.
(dissenting). I respectfully dissent.
With respect to the issue of voluntary assumption of coverage, under MCL 418.121; MSA 17.237(121), I agree with plaintiff that the magistrate failed to evaluate or apply the facts as presented to § 121. Having reviewed the magistrate’s opinion, there is simply no discussion of this issue. Rather, the magistrate stated only that plaintiff’s “payment of premiums for liability insurance argues in support of the position [p]laintiff maintained a separate business, in that employees are not normally responsible for their own liability insurance.” Thus, any evidence was used by the magistrate only to show that plaintiff was not an employee. Because it is the magistrate who must make factual findings in the first instance, and the Worker’s Compensation Appellate Commission (WCAC) exceeds its authority when it makes findings of fact in the absence of findings by the magistrate, this matter should be remanded to the magistrate to consider this issue. Layman v Newkirk Electric Associates, Inc, 458 Mich 494, 507-509; 581 NW2d 244 (1998). “A reviewing court should not identify alternative findings that could be supported by substantial evidence *733and supplant the agency’s findings with them.” Id., p 507.
Additionally, the interplay between § 121 and § 115, MCL 418.115; MSA 17.237(115), cannot be decided by this Court because it requires further evidence and factual findings regarding whether defendant Five Star Carpet Installations, Inc., comes within the definition of employer as set forth in § 115. This again is an issue that must be decided in the first instance by the magistrate. As conceded by the majority, there is no evidence to establish defendant Five Star’s status as a covered employer. That being the case, this matter should be remanded to the magistrate for further factual development and consideration whether § 121 applies to cover plaintiff.
With regard to whether plaintiff is an employee under MCL 418.161; MSA 17.237(161), this matter should be remanded to the magistrate to reconsider it in light of Hoste v Shanty Creek Management, Inc, 459 Mich 561; 592 NW2d 360 (1999), because our Supreme Court held that the “new language” of subsection lblQXd)1 superseded . the old economic-reality test by incorporating some, but not all, of the factors of the economic-reality test. Again, because the magistrate applied the economic-reality test, this matter must be remanded to the magistrate to make factual findings and apply those findings in light of Hoste, findings that should not be made in the first instance by this Court.
*734Consequently, I would remand this matter to the magistrate to reconsider both issues raised by plaintiff in conformance with my opinion.

 I note that § 161 of the act has undergone substantial revisions and that the correct subsection is now subsection 161(l)(n).